Citation Nr: 0204285	
Decision Date: 05/09/02    Archive Date: 05/17/02

DOCKET NO.  01-04 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
condition, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
condition, currently evaluated as 10 percent disabling.


INTRODUCTION

The veteran served on active duty from February 1990 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

REMAND

In November 2001, the veteran was afforded a VA joints 
examination.  The examination report pertaining to that study 
was associated with the claims folder prior to the 
certification of the appeal and the subsequent transfer of 
the case to the Board.  Unfortunately, a supplemental 
statement of the case has never been issued to the veteran 
addressing this additional evidence.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The RO should re-review the record.  If 
the benefits sought on appeal remain 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


